     Case 4:18-cv-02869 Document 152-5 Filed on 07/13/20 in TXSD Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS

JOHN HANCOCK LIFE INSURANCE                            )
COMPANY (U.S.A.) f/k/a John Hancock                    )
Life Insurance Company                                 )
                                                       )
                               Plaintiff,              )
                                                       )
         v.                                            )       Case No. 4:18-CV-02869
                                                       )
THE ESTATE OF JENNIFER LAUREN                          )
WHEATLEY, et al.                                       )
                                                       )
                               Defendants.             )

                                              ORDER

         CAME ON FOR CONSIDERATION in the above-styled and numbered case (the

“Litigation”) Defendant’s the Estate of Jennifer Lauren Wheatley (“Wheatley Estate”) Motion to

Revise Order Entered on 5/28/2020 (the “Motion”) (ECF 147).

         The Court, having considered the Motion; and Plaintiff John Hancock Life Insurance

Company (U.S.A.) f/k/a John Hancock Life Insurance Company (“John Hancock”) response in

opposition, any reply briefs, exhibits, and attachments; the record in the Litigation, other

pertinent documents, and any pertinent statutory or case law, rules, regulations, or other

materials, finds that the Motion has no merit. It is, therefore, ordered that:

         Defendant’s the Estate of Jennifer Lauren Wheatley Motion to Revise Order Entered on

5/28/2020 be DENIED.

         IT IS SO ORDERED.

                                                       _________________________________
                                                       JUDGE
                                                       UNITED STATES DISTRICT COURT




602203558.1
